Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Arguments/Amendments
	Applicants argue that there is no adequate motivation to combine Bressler with Kotelko.  Applicants disagree with the statement, “it would have been obvious to have utilized algae capable of phagocytosing lipid material present in such feedstock material in order to help break down the lipid containing feedstock and to better harvest and concentrate lipid material, arguing that this is a mere conclusionary statement.”

	Bressler mentions that many types of waste materials (used cooking oil, triglycerides, algae oil, avocado oils), and a combination there of can be further converted into useful biofuel products; the products mentioned specifically in the Bresseler reference are organic waste materials (Page 3-4). .  The Bressler reference does not teach the processing of such organic waste material by algae; however, this concept is taught in Kotelko.  Kotelko teaches that organic waste can be further broken down by algae.  The organic waste in Kotelko also contains lipids like the organic waste taught in Bresseler (Paragraphs 41, 56).  Therefore, an artisan would have been motivated to have taken the organic waste feedstock taught in Bresseler and to have further broken down that feedstock using the algae digestion process taught in Kotelko.



		
	Applicants argue, “It is unclear why the person of ordinary skill in the art would have sought to manufacture further lipids in the process of Bressler when Bressler already discloses that lipids are provided in the source that is being processed.”  An artisan would have been motivated to have further used the algal step because it further breaks waste material down and as explained above, the algae are able to ingest/collect the lipids and can be readily harvested, thus, allowing for the collection of lipid material.

	Examiner greatly appreciates the clarification involving the addition of the coagulant.  Based on the amendment involving the addition of the coagulant, Diwani is being removed and a new reference put forth.  Because applicant has better clarified the phagocytic process, the rejection has been adjusted using newly cited art.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 1,5,11,24-25,27 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler (WO 2011104626) in view of Ju (US 20100297714), Medoff (US 20110155559), 

	Bressler teaches methods for producing fuels and solvents from a free fatty acid feedstock resource (Abstract).  The Bressler reference teaches several such feedstock compositions that can be used to include (used cooking oil, triglycerides, algae oil, avocado oils), and a combination there of.  These types of products contain free fatty acids, triglycerides, and lipids (Page 3-Page 4, ln 3).
	All the materials taught by Bressler are waste materials.  Bressler does not mention transferring such organic waste materials to algae process for further conversion into useful products.  However, at the time of applicants’ invention, such an algae conversion process would have been obvious based on the teachings of Ju.  An artisan would have been motivated to have used phagotrophic algae because of its ability to successfully capture and breakdown important nutrients in such waste water in order to successfully produce lipids (Abstract, Paragraphs 13-14 of Ju).  In the Ju reference, the waste water with various nutrients are digested by bacteria which are subsequently digested by phagotrophic algae.  Because phagotrophic algae are able to ingest nutrients in the surrounding environment, they are able to digest any remaining 
as in instant Claim 1,5,11,24-25,27
	 
		
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


s 1-2,6,9,11,21 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler (WO 2011104626) in view of Ju (US 20100297714), Medoff (US 20110155559), and Dillon (US 20120135479)


Bressler, Ju, Medoff, apply as above.  Although Bressler and Ju teach lipid harvesting, they do not actually teach the harvesting of the lipids from the algal material.  However, at the time of applicants’ filing, Dillon had taught lysing the algal cells to release lipids that can be collected.  (Page 35[448]).The ultimate goal of harvesting the lipids is to eventually use the lipids in order to produce biodiesel (Abstract).  
After disruption, Dillon had taught that an upper layer is harvested containing fats/lipids which are the key ingredients needed to make biofuels.  Such biomass material could then be subsequently treated with an organic solvent which could then be separated using agitation into individual layers as follows in order of descending density, a pellet of cell debris, an aqueous layer, a lipid:aqueous emulsion layer, and a lipid layer (Page 24[308]).  Because the lipid layer has the less density, one would expect that it would float to the surface and remain on top of the other layers.  The separation of the lipids can be encouraged by centrifugation (a form of agitation) and then allowing such layers to settle as discussed on Page (Page 24[309]).  Dillon also states that the lipid layer can be on top of the other layers and easily collected by suctioning the layer off (Page 24[310-311]).  This specific isolation process can be used with the disrupted algae cell components and also the components of Bressler which also possesses free fatty acids.  
. The medium used to grow/culture the algae can be autoclaved according to some of the embodiments. At the time of applicants’ filing, it would have been obvious to have autoclaved the medium in order to purify it by removing pathogens and other microorganisms that could compete with the algae for nutrients. Autoclaving such medium is taught in Dillon (Page 19[228]).  The Dillon reference also goes into a great deal of detail concerning how the bioreactor with the algae and reactor are properly aerated in order to allow for an optimal culturing process ([61]; [220]; [223]).

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1-4 and,14-15 Bressler (WO 2011104626) in view of Ju (US 20100297714), Medoff (US 20110155559), and Dillon (US 20120135479), and Xu (CN102796621)

.”  As mentioned above, Dillon teaches that algal oils can be converted into biodiesel.
  Although Bressler and the other references cited above do not teach the removal of free fatty acids as claimed, such a removal process was already known.  At the time of applicants’ filing, it would have been obvious to have included a method with a calcium agent to remove fatty acids because the presence of fatty acids can negatively impact fuel making and/or a transesterification process.  Xu specifically teaches in the background technique that waste oil is often used in order to produce biodiesel and/or other fuels.  Unfortunately, the amount of free fatty acids in such a composition is relatively high which causes problems with transesterification reactions used to make soap and other products such as biodiesel.  Xu states that the goal of the 
Xu teaches a method of removing fatty acids through the addition of calcium prepared by eggshells (Abstract).  Therefore, in the case where the algal lipids were being processed, it would have made sense to remove the free fatty acids from the algal lipids.  This would result in collecting an upper oil phase with a free fatty acid content of 1% of less and having an upper oil phase with a lower acid value than the free fatty acid containing feedstock.  .    The lipid layer would then have a lower acid value than the FFA layer.  As discussed in Xu, the lipid layer can then be used in a transesterification reaction due to the drastic reduction in free fatty acids.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bressler (WO 2011104626) in view of Ju (US 20100297714), Medoff (US 20110155559),  Zappi (US 7,638,314)

Bressler, Ju, Medoff, apply as above.  The references do not specifically discuss the use of surfactant to improve algae culture.  However, at the time of applicants’ invention, it would have been obvious to have included a composition containing a surfactant when the algae was brought into contact with the feedstock.  When 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler (WO 2011104626) in view of Ju (US 20100297714), Medoff (US 20110155559), and Sharma “High Lipid Induction in Microalgae for Biodiesel Production” Energies 2012, 5, 1532-1533.

Bressler, Ju, and Medoff apply as above.  None of the references mention that Ochromonas Danica would be the phagotrophic algae of choice.  However, at the time of applicants’ invention, the use of Ochromonas Danica as the phagotrophic algae would have been obvious based on the teachings of Sharma.  Sharma teaches that Ochromonas Danica can be successfully used to generate lipids as taught by Sharma (Page 1540, Table 2) as in instant Claim 26.

.

Claims 1,21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler (WO 2011104626) in view of Ju (US 20100297714), Medoff (US 20110155559), Ellis (US 20120266530)

Bressler, Ju, and Medoff apply as above.  None of the references teach the application of improved air flow/aeration in order to improve the amount of lipids produced.  However, at the time of applicants’ filing, it was already known that a treatment involving an air flow rate of 1 vvm was recommended in a cultivation process to achieve high oil/lipid content as mentioned in paragraph 218 of Ellis as in instant Claim 28.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657